Name: Commission Regulation (EC) NoÃ 937/2007 of 6 August 2007 amending Regulation (EC) NoÃ 1539/2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community, and derogating from Regulation (EEC) NoÃ 3149/92
 Type: Regulation
 Subject Matter: trade policy;  national accounts;  cooperation policy;  foodstuff;  economic geography;  social protection
 Date Published: nan

 7.8.2007 EN Official Journal of the European Union L 206/5 COMMISSION REGULATION (EC) No 937/2007 of 6 August 2007 amending Regulation (EC) No 1539/2006 adopting a plan allocating resources to the Member States to be charged against 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community, and derogating from Regulation (EEC) No 3149/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (2), the Commission adopted, by Commission Regulation (EC) No 1539/2006 (3), a plan allocating resources to the Member States to be charged against the 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community. The plan lays down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) Article 3(3) of Regulation (EEC) No 3149/92 requires a revision of the annual plan when changes occurring during its implementation by the Member States concern 5 % or more of the quantities or values entered per product in the Community plan. (3) The under-utilisation of butter notified to the Commission concerns more than 5 % of the value of the total butter quantity in the annual plan 2007. Furthermore, certain cereals and sugar quantities are no longer required for the 2007 plan. (4) In accordance with Article 3(4) of Regulation (EEC) No 3149/92, the newly available resources should be allocated to other Member States on the basis of their applications. (5) During the withdrawal operations of rice held in Greek intervention, it was discovered that the available quantities were not sufficient to allow for the full implementation of the annual plan in Greece. It is therefore necessary to adapt the allocation of intervention products or grants for the purchase on the market of products temporarily unavailable in intervention stocks. (6) The first and second subparagraphs of Article 3(2) of Regulation (EEC) No 3149/92 set the deadlines for withdrawal of the products from intervention stocks. As the modification of the plan allocates to Poland supplementary quantities of 203 tonnes of cereals and 3 224 tonnes of sugar and to Slovenia a supplementary quantity of 1 000 tonnes of cereals to be withdrawn from intervention stocks, it is appropriate to derogate from those deadlines as regards those quantities. (7) Regulation (EC) No 1539/2006 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 The annexes to Regulation (EC) No 1539/2006 are amended in accordance with the Annex to this Regulation. Article 2 By way of derogation from Article 3 of Regulation (EEC) No 3149/92, the deadlines provided for in the first subparagraph and in the first and in the fourth sentences of the second subparagraph of that Article shall not apply for the supplementary quantities of 1 203 tonnes of cereals and 3 224 tonnes of sugar allocated pursuant to the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculturel and Rural Development (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 758/2007 (OJ L 172, 30.6.2007, p. 47). (3) OJ L 283, 14.10.2006, p. 14. Regulation as amended by Regulation (EC) No 306/2007 (OJ L 81, 22.3.2007, p. 22). ANNEX The annexes to Regulation (EC) No 1539/2006 are amended as follows: (1) Annex I is amended as follows: (a) the table in point (a) is replaced by the following: (EUR) Member State Allocation Belgique/BelgiÃ « 5 817 428 Eesti 324 891 Ã ire/Ireland 217 997 EllÃ ¡da 6 689 132 EspaÃ ±a 50 340 744 France 49 940 164 Italia 70 764 888 Latvija 18 446 Lietuva 3 273 261 Luxembourg 80 707 MagyarorszÃ ¡g 7 896 638 Malta 384 898 Polska 42 884 522 Portugal 14 904 058 RomÃ ¢nia 16 649 889 Slovenija 1 929 341 Suomi/Finland 2 709 509 Total 274 826 513 (b) the table in point (b) is replaced by the following: (tonnes) Member State Cereals Rice (paddy rice) Butter Sugar Belgique/BelgiÃ « 12 000 2 000 Eesti 3 000 Ã ire/Ireland 80 EllÃ ¡da 11 760 2 755 EspaÃ ±a 110 000 12 000 6 443 France 82 641 23 641 6 500 3 338 Italia 122 465 20 000 3 570 6 847 Latvija 173 Lietuva 12 000 2 760 MagyarorszÃ ¡g 52 000 900 Malta 1 550 Polska 120 433 2 400 11 522 Portugal 20 000 14 000 3 160 1 435 RomÃ ¢nia 96 712 11 986 Slovenija 3 610 653 Suomi/Finland 14 651 422 Total 662 995 60 396 28 132 47 884 (2) In Annex II, the table in point (a) is replaced by the following: Member State EUR Belgique/BelgiÃ « 2 893 618 Eesti 5 190 EllÃ ¡da 4 765 946 France 14 494 803 Italia 39 261 578 Luxembourg 76 864 MagyarorszÃ ¡g 1 797 520 Malta 118 789 Polska 16 770 240 Portugal 1 141 888 Slovenija 1 051 634 Total 82 378 070 (3) Annex III is replaced by the following: ANNEX III Intra-Community transfers authorised under the plan for the 2007 budget Product Quantity (tonnes) Holder Consignee 1. Common wheat 2 207 MMM, Suomi/Finland PÃ µllumajanduse Registrite ja Informatsiooni Amet, Eesti 2. Common wheat 11 760 BLE, Deutschland OPEKEPE, EllÃ ¡da 3. Common wheat 110 000 ONIGC, France FEGA, EspaÃ ±a 4. Common wheat 103 429 BLE, Deutschland AGEA, Italia 5. Common wheat 19 036 AMA, Ã sterreich AGEA, Italia 6. Common wheat 5 637 MMM, Suomi/Finland Agricultural and Food Products Market Regulation Agency, Lietuva 7. Common wheat 1 550 ONIGC, France National Research and Development Centre, Malta 8. Common wheat 20 000 ONIGC, France INGA, Portugal 9. Common wheat 96 712 MVH, MagyarorszÃ ¡g Paying and Intervention Agency for Agriculture, RomÃ ¢nia 10. Common wheat and other cereals 3 610 MVH, MagyarorszÃ ¡g AAMRD, Slovenija 11. Rice 23 641 OPEKEPE, EllÃ ¡da ONIGC, France 12. Rice 20 000 OPEKEPE, EllÃ ¡da Ente Risi, Italia 13. Rice 14 000 OPEKEPE, EllÃ ¡da INGA, Portugal 14. Butter 3 511 Department of Agriculture and Food, Ireland Office de l'Elevage, France 15. Sugar 3 338 FEGA, EspaÃ ±a ONIGC, France 16. Sugar 2 760 ARR, Polska Agricultural and Food Products Market Regulation Agency, Lietuva 17. Sugar 1 435 FEGA, EspaÃ ±a INGA, Portugal 18. Sugar 11 986 MVH, MagyarorszÃ ¡g Paying and Intervention Agency for Agriculture, RomÃ ¢nia